DAVENÉ D. WALKER
RICKEY D. TURNER, JR.
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044–7611
Telephone: (202) 353-9213
Facsimile: (202) 305–0506
davene.walker@usdoj.gov

Attorneys for Federal Defendants

                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

FRIENDS OF ALASKA NATIONAL                 )
WILDLIFE REFUGES, et al.,                  )
                                           )       CASE NO. 3:19-cv-00216-JWS
       Plaintiffs,                         )
                                           )
              v.                           )
                                           )       NOTICE OF FILING
DAVID BERNHARDT, et al.,                   )       JOINT APPENDIX
                                           )
       Federal Defendants,                 )
                                           )
              and                          )
                                           )
KING COVE CORPORATION, et al.,             )
                                           )
       Intervenor-Defendants,              )
                                           )
STATE OF ALASKA,                           )
                                           )
       Intervenor-Defendant.               )
                                           )

       Pursuant to Local Civil Rule 16.3(b)(B)(ii), the parties hereby notice the filing

of the Joint Appendix. The Joint Appendix consists of documents from the

Notice of Filing Joint Appendix                                                            1
Friends of Alaska National Wildlife Refuges v. Bernhardt, 3:19-cv-216

      Case 3:19-cv-00216-JWS Document 50 Filed 04/06/20 Page 1 of 4
Administrative Record, ECF Nos. 25-26, cited by the parties in their merits briefs,

ECF Nos. 32, 38, 39, 40, 43. The parties are also providing an index to the Joint

Appendix, attached hereto as Exhibit A. The index provides the document name,

bates range, and summary from the Administrative Record indices, ECF No. 25-1.

For the convenience of the Court and parties, the index also contains a column on

whether the Joint Appendix includes the entire document or an excerpt.

       As requested by the Court, the parties are providing a hard copy of the filed

Joint Appendix. Defendants will overnight the hard copy to the Court within four

business days.

       Respectfully submitted on this 6th day of April, 2020.

                                           PRERAK SHAH
                                           Deputy Assistant Attorney General
                                           Environment and Natural Resources Division



                                           /s/ Davené D. Walker
                                           DAVENÉ D. WALKER
                                           Trial Attorney
                                           United States Department of Justice
                                           Environment and Natural Resources Division
                                           Natural Resources Section
                                           P.O. Box 7611
                                           Washington, DC 20044-7611
                                           Telephone: (202) 353-9213
                                           Facsimile: (202) 305–0506
                                           davene.walker@usdoj.gov

                                           RICKEY D. TURNER, JR.
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Environment and Natural Resources Division
Notice of Filing Joint Appendix                                                        2
Friends of Alaska National Wildlife Refuges v. Bernhardt, 3:19-cv-216

      Case 3:19-cv-00216-JWS Document 50 Filed 04/06/20 Page 2 of 4
                                           Wildlife and Marine Resources Section
                                           999 18th Street, South Terrace, Suite 370
                                           Denver, CO 80202
                                           Telephone: (303) 844-1373
                                           Facsimile: (303) 844-1350
                                           rickey.turner@usdoj.gov

                                           Attorneys for Federal Defendants


                                           Bridget Psarianos (AK Bar No. 1705025)
                                           Brook Brisson (AK Bar No. 0905013)
                                           Valerie Brown (AK Bar No. 9712099)
                                           TRUSTEES FOR ALASKA
                                           1026 W. Fourth Avenue, Suite 201
                                           Anchorage, AK 99501
                                           Phone: (907) 276-4244
                                           bpsarianos@trustees.org
                                           bbrisson@trustees.org
                                           vbrown@trustees.org

                                           Attorneys for Plaintiffs



                                           Steven W. Silver
                                           Alaska Bar No. 7606089
                                           Robertson, Monagle, and Eastaugh, PC
                                           1810 Samuel Morse Drive Suite 202
                                           Reston, VA 20191
                                           703.527.4414 (office)
                                           703.313.1793 (fax)
                                           ssilver628@aol.com

                                           James F. Clark, III
                                           Alaska Bar No. 690725
                                           Law Office of James F. Clark
                                           1109 C Street
                                           Juneau, AK 99801
                                           907.586.0122 (main)
                                           907.586-1093 (fax)
                                           jfclarkiii@gmail.com
Notice of Filing Joint Appendix                                                        3
Friends of Alaska National Wildlife Refuges v. Bernhardt, 3:19-cv-216

      Case 3:19-cv-00216-JWS Document 50 Filed 04/06/20 Page 3 of 4
                                           Attorneys for King Cove Corporation, et al.



                                           Sean Lynch
                                           Senior Assistant Attorney General
                                           Alaska Bar No. 0710065
                                           sean.lynch@alaska.gov

                                           Mary Hunter Gramling
                                           Senior Assistant Attorney General
                                           Alaska Bar No. 1011078
                                           mary.gramling@alaska.gov

                                           State of Alaska Department of Law
                                           P.O. Box 110300
                                           Juneau, Alaska 99811-0300
                                           907.465.3600 main
                                           907.465.2417 fax

                                           Attorneys for the State of Alaska




Notice of Filing Joint Appendix                                                          4
Friends of Alaska National Wildlife Refuges v. Bernhardt, 3:19-cv-216

      Case 3:19-cv-00216-JWS Document 50 Filed 04/06/20 Page 4 of 4
